Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 October 2020, 16 November 2020, 02 December 2020, 28 December 2020, 08 February 2021, 13 April 2021 and 08 June 2021 were filed and are being considered by the examiner.
Allowable Subject Matter
Claims 2-23 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 2-17 is the inclusion of the limitations of an ink refill container, when a vertical direction is an up and down direction, one direction perpendicular to the up and down direction is a front-back direction and a direction perpendicular to the up and down direction and to the front-back direction is a left-right direction, configured to refill ink to an ink tank that is provided with a pair of convex portions that extend in the front-back direction and the up and down direction in a radially outward region of the ink outlet with the ink outlet at a center, and are configured to be insertable in the pair of rectangular holes respectively; and a positioning portion having parts located on a left side and a right side across the pair of convex portions at a position lower than a position of the ink outlet, wherein the 
The primary reason for the allowance of claims 18-20 is the inclusion of the limitations of an ink refill container configured to refill ink to an ink tank that is provided with an ink outlet-forming portion including an ink outlet formed therein, the ink outlet being configured to allow ink to flow out from the ink chamber; and a valve provided in the ink outlet-forming portion and configured to be opened by the needle inserted from the ink outlet, wherein the ink outlet-forming portion comprises: a container appendage attached to the ink outlet forming portion so as to surround the ink outlet part when viewed from the ink outlet in a direction of a central axis of the ink outlet, wherein the container appendage includes a pair of parts mutually extending in opposing directions in a direction intersecting with a central axis centered about the ink outlet, when viewed in a direction of the central axis of the ink outlet, wherein the pair of parts are configured to be inserted in the pair of rectangular holes when the ink outlet part is inserted in the ink inlet.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 21 is the inclusion of the limitations of an ink refill container configured to refill ink that includes an ink outlet-forming portion that is connected to the container main body, wherein the ink outlet-forming portion 
The primary reason for the allowance of claims 22 and 23 is the inclusion of the limitations of an ink refill container configured to refill ink that includes an ink outlet-forming portion that is connected to the container main body, wherein the ink outlet-forming portion comprises: an ink outlet configured to allow insertion of the needle; a convex portion that extends in a direction along a central axis of the ink outlet, and is configured to be inserted into the concave portions; and a positioning portion that is located closer to the container main body than a top end of the convex portion is to the container main body in the direction along the central axis, and when viewed from the ink outlet in the direction of the central axis, located outside in a radial direction of the ink outlet, and is configured to abut against the receiving surface, wherein the ink outlet forming portion includes a large-diameter portion connected to the container main body and a small-diameter portion having an outer periphery smaller than an outer periphery .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mizutani et al (US 10,350,901) disclose an ink bottle that includes a container main body configured to contain ink that is to be supplied to an ink tank, an ink outlet forming portion provided on an end of the container main body and configured to include an ink outlet that causes the ink to be flowed out from the container main body, and a valve provided in the ink outlet forming portion and configured to seal the ink outlet in an openable and closable manner.  Ishizawa et al (US 10,350,896) disclose an ink supplying container that includes a container body that contains ink and an ink outlet formation portion that is mounted on the leading end side of the container body, and forms an ink outlet.  Kimura et al (US 10,286,676) disclose an ink tank storing ink to be supplied to the recording head and having a filling port from which ink can be poured from a refilling container.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AN H DO/Primary Examiner, Art Unit 2853